The substance of the declaration consists in the charge made by the defendant, that plaintiff had committed a felony, which charge, if true, would subject him to an infamous punishment. The words, "You stole my peas," contain a sufficient charge of felony to support the action. The superadded words, "and I can prove it," were not necessary to support the declaration; they were words of aggravation, or as tending to show malignity in the speaker. The first witness proved that the defendant spoke the words which made up the gist of the declaration. The additional words, "I can prove it by John Hodges," were not by any means a material qualification of the charge; for if the plaintiff had stolen the defendant's peas, he was equally guilty of a felony, whether the fact could be established by John Hodges or any other person. The defendant did not say that John Hodges had first spoken the words, and that he had only related what he had heard from Hodges; but the evidence was that he, the defendant, first spoke them, and then and there declared that he could establish the truth of them by the testimony of John Hodges. It seems to us that the plaintiff would have been entitled to recover upon the testimony of the first witness; the evidence of Parker was but confirmatory of that given in by the first witness.
PER CURIAM.                                       No error.
Cited: S. v. Mills, 116 N.C. 1052.
(399)